 



Exhibit 10.32.7
(THE STATE OF TEXAS LOGO) [w26714w2671404.gif]
TEXAS HEALTH AND HUMAN SERVICES COMMISSION
ALBERT HAWKINS
EXECUTIVE COMMISSIONER
August 25, 2006
Aileen McCormick, President and CEO AMERIGROUP Texas, Inc.
6700 West Loop South, Suite 200 Bellaire,
Texas 77401
Re: HHSC Contract No: 529-03-0002-00001-J HHSC
          Legacy # 529-03-450-J
Dear Ms. McCormick:
Enclosed is the fully executed Contract Amendment # 12 between the Health and
Human Services Commission and AMERIGROUP Texas, Inc., to modify the monthly
capitation amounts for Harris County Service Area, and to extend the contract
thru 12/31/06.
Should you have any questions, please contact your Health Plan Manager or myself
at (512) 491-1430 or sheryl.sauls@hhsc.state.tx.us.

     
Sincerely,
   
 
   
/s/ Shery Sauls
 
Shery Sauls
Contr
   

Contract Manager
Enclosure
cc: Administrative Services Development, HHSC (Mail Code: BH-1500)
P. O. Box 13247 • Austin, Texas 78711 • 4900 North Lamar, Austin, Texas 78751

 



--------------------------------------------------------------------------------



 



    HHSC Contract# 529-03-0002-00001J STATE OF TEXAS         HHSC Legacy #
529-03-450J COUNTY OF TRAVIS    

AMENDMENT #12
TO THE AGREEMENT BETWEEN THE
HEALTH & HUMAN SERVICES COMMISSION
AND
AMERIGROUP TEXAS, INC.
FOR HEALTH SERVICES
TO THE
MEDICAID STAR+PLUS PROGRAM
IN THE
HARRIS COUNTY SERVICE DELIVERY AREA
     THIS CONTRACT AMENDMENT (the “Amendment”) is entered into between the
HEALTH & HUMAN SERVICES COMMISSION (“HHSC”), an administrative agency within the
executive department of the State of Texas, and AMERIGROUP TEXAS, INC. (“HMO”),
a health maintenance organization organized under the laws of the State of
Texas, possessing a certificate of authority issued by the Texas Department of
Insurance to operate as a health maintenance organization, and having its
principal office at 1200 East Copeland Road, Suite 200, Arlington, Texas 76011.
HHSC and HMO may be referred to within this Amendment individually as a “Party”
and collectively as the “Parties.”
     The Parties hereby agree to amend their Agreement as set forth herein.
ARTICLE 1. PURPOSE.
Section 1.01 Authorization.
     This Amendment is executed by the Parties in accordance with Article 15.2
of the Agreement.
Section 1.02 Effective Date.
     Except as specified below, the Effective Date of this Amendment is
September 1, 2006. Upon execution by the parties, the term of this Agreement is
extended through December 31, 2006, unless extended or terminated sooner by
HHSC, in accordance with this Agreement.
ARTICLE 2. AMENDMENT TO THE OBLIGATIONS OF
THE PARTIES Section 2.01 Modification of Article 13, Payment Provisions
Article 13, Payment Provisions, is amended by modifying Section 13.1.2, as
follows:
     13.1.2 The monthly capitation amounts for the Harris County Service Area
are as follows:
HHSC Contract# 529-03-0002-00001J

              HHSC Legacy # 529-03-450J   Page 1 of 2   Effective Date:
September 1, 2006

 



--------------------------------------------------------------------------------



 



          FY 2007 Member Risk Groups   Monthly Capitation Amounts     9/1/2006 -
8/31/2007 CBA Waiver Clients-Dual Eligible           CBA Waiver Clients-Medicaid
Only   ***REDACTED***       Other Community Clients-Dual Eligible          
Other Community Clients-Medicaid Only           Nursing Facility
Clients-Medicaid Only    

     Section 2.02 Modification of Article 19, Term
     Article 19, Term, is amended by modifying Section 19.1, as follows:
     19.1 The effective date of this contract is September 1, 2003. The contract
will terminate on December 31, 2006, unless extended or terminated earlier as
provided for elsewhere in this contract.
ARTICLE 3. REPRESENTATIONS AND AGREEMENT OF THE PARTIES
     The Parties contract and agree that the terms of the Agreement will remain
in effect and continue to govern except to the extent modified in this
Amendment.
     By signing this Amendment, the Parties expressly understand and agree that
this Amendment is hereby made a part of the Agreement as though it were set out
word for word in the Agreement.
     IN WITNESS HEREOF, HHSC and the HMO have each caused this Amendment to be
signed and delivered by its duly authorized representative.

         
 
  AMERIGROUP TEXAS INC.   HEALTH & HUMAN SERVICES COMMISSION
 
       
 
       
 
       
By:
       
 
  Aileen McCormick   Albert Hawkins
 
  President and CEO   Executive Commissioner

HHSC Contract# 529-03-0002-00001J

          HHSC Legacy # 529-03-450J   Page 2 of 2   Effective Date: September 1,
2006

 